Name: Council Regulation (EEC) No 3391/92 of 23 November 1992 opening Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (1993)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 92 Official Journal of the European Communities No L 346/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3391/92 of 23 November 1992 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Article 1 1 . A Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 , amounting to a total , expressed in weight of product, of 34 300 tonnes is hereby opened for 1993 . 2 . The Common Customs Tariff duty applicable to the quota referred to in paragraph 1 shall be 20 % . Whereas the Commission has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % , for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and products falling within CN codes 0206 10 95 and 0206 29 91 , the total quantity of which, expressed in weight of product, has been fixed at 34 300 tonnes ; whereas that quota should accordingly be opened for 1993 : Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the products, where they come from and their origin ; (b) provisions concerning recognition of the document enabling the guarantee referred to in (a) to be verified, and (c) the conditions governing the issue and the term of validity of import licences . Whereas there should be a guarantee of, in particular, equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; whereas, to that end, a system for using the Community tariff quota based on the presentation of a certificate of authenticity guaranteeing the nature of the products, their provenance and their place of origin should be set up ; Whereas the detailed rules for the application of this Regulation should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization * of the market in beef and veal ('), Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6 . 1968, p. 24. Last amended by Regulation (EEC) No 2066/92 (OJ No L 215, 30. 7 . 1992, p. 49). It shall apply from 1 January 1993 . No L 346/2 Official Journal of the European Communities 27. 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1992. For the Council The President D. CURRY